 

Exhibit 10.1

 

Alpha-En Corporation Equity Plan

 

1.       Purpose; Eligibility.

 

1.1       General Purpose. The name of this plan is the alpha-En Corporation
2016 Omnibus Equity Plan (the “Plan”). The purposes of the Plan are to (a)
enable alpha-En Corporation, a Delaware corporation (the “Company”), and any
Affiliate to attract and retain the types of Employees, Consultants, and
Directors who will contribute to the Company’s long range success; (b) provide
incentives that align the interests of Employees, Consultants, and Directors
with those of the shareholders of the Company; and (c) promote the success of
the Company’s business.

 

1.2       Eligible Award Recipients. The persons eligible to receive Awards are
the Employees, Consultants, and Directors of the Company and its Affiliates and
such other individuals designated by the Committee who are reasonably expected
to become Employees, Consultants, and Directors after the receipt of Awards.

 

1.3       Available Awards. Awards that may be granted under the Plan include:
(a) Incentive Stock Options, (b) Non-qualified Stock Options, (c) Stock
Appreciation Rights, and (d) Restricted Awards.

 

2.       Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by, or is under common control with
the Company.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, or a
Restricted Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cause” means:

 



   

 

 





 

With respect to any Employee or Consultant:

 

(a) If the Employee or Consultant is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Cause, the definition contained therein; or

 

(b) If no such agreement exists, or if such agreement does not define Cause: (i)
the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; or (iv) material violation of state or federal securities laws.

 

 

With respect to any Director, a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following:

 

(a) malfeasance in office;

 

(b) gross misconduct or neglect;

 

(c) false or fraudulent misrepresentation inducing the director’s appointment;

 

(d) willful conversion of corporate funds; or

 

(e) repeated failure to participate in Board meetings on a regular basis despite
having received proper notice of the meetings in advance.

 

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

“Change in Control”

 





  (a) The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries, taken as a whole, to any Person that is not a
subsidiary of the Company;       (b) The Incumbent Directors cease for any
reason to constitute at least a majority of the Board;       (c) The date which
is 10 business days prior to the consummation of a complete liquidation or
dissolution of the Company;       (d) The acquisition by any Person of
Beneficial Ownership of 50% or more (on a fully diluted basis) of either (i) the
then outstanding shares of Common Stock of the Company, taking into account as
outstanding for this purpose such Common Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any subsidiary, (C) any acquisition which complies with clauses, (i), (ii)
and (iii) of subsection (e) of this definition or (D) in respect of an Award
held by a particular Participant, any acquisition by the Participant or any
group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or

 

 2  

 



 

 
  (e) The consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the “Surviving Company”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.






 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.

 

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 

“Company” means alpha-En Corporation, a Delaware corporation, and any successor
thereto.

 

“Consultant” means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.

 

 3  

 

 

“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by IRS Notice 2007-49.

 

“Deferred Stock Units (DSUs)” has the meaning set forth in Section 7.2 hereof.

 

“Director” means a member of the Board.

 

“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.10 hereof, the term Disability
shall have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.10 hereof within the meaning of Section
22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.

 

“Disqualifying Disposition” has the meaning set forth in Section 14.12.

 

“Effective Date” shall mean the date as of which this Plan is adopted by the
Board.

 

“Employee” means any person, including an Officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of a share of Common Stock (or if no sales were reported the
closing price on the date immediately preceding such date) as quoted on such
exchange or system on the day of determination, as reported in the Wall Street
Journal. In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee and such
determination shall be conclusive and binding on all persons.

 

“Free Standing Rights” has the meaning set forth in Section 7.1(a).

 

“Good Reason” means:

 

 4  

 

 

 

(a) If an Employee or Consultant is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Good Reason, the definition contained therein; or

 

(b) If no such agreement exists or if such agreement does not define Good
Reason, the occurrence of one or more of the following without the Participant’s
express written consent, which circumstances are not remedied by the Company
within thirty (30) days of its receipt of a written notice from the Participant
describing the applicable circumstances (which notice must be provided by the
Participant within ninety (90) days of the Participant’s knowledge of the
applicable circumstances): (i) any material, adverse change in the Participant’s
duties, responsibilities, authority, title, status or reporting structure; (ii)
a material reduction in the Participant’s base salary or bonus opportunity; or
(iii) a geographical relocation of the Participant’s principal office location
by more than fifty (50) miles.

 

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

“Incumbent Directors” means individuals who, on the Effective Date, constitute
the Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be an Incumbent Director.

 

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.

 

“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

 

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

 5  

 

 

“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.

 

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

“Permitted Transferee” means: (a) a member of the Optionholder’s immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (b) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (c) such other transferees as may be permitted
by the Committee in its sole discretion.

 

“Plan” means this alpha-En Corporation 2016 Omnibus Equity Plan, as amended
and/or amended and restated from time to time.

 

“Related Rights” has the meaning set forth in Section 7.1(a).

 

“Restricted Award” means any Award granted pursuant to Section 7.2(a).

 

“Restricted Period” has the meaning set forth in Section 7.2(a).

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

“Stock for Stock Exchange” has the meaning set forth in Section 6.4.

 

“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 

3.       Administration.

 

3.1       Authority of Committee. The Plan shall be administered by the
Committee or, in the Board’s sole discretion, by the Board. Subject to the terms
of the Plan, the Committee’s charter and Applicable Laws, and in addition to
other express powers and authorization conferred by the Plan, the Committee
shall have the authority:

 

 6  

 

 

(a)       to construe and interpret the Plan and apply its provisions;

 

(b)       to promulgate, amend, and rescind rules and regulations relating to
the administration of the Plan;

 

(c)       to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(d)       to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve Covered Employees or “insiders” within the
meaning of Section 16 of the Exchange Act;

 

(e)       to determine when Awards are to be granted under the Plan and the
applicable Grant Date;

 

(f)       from time to time to select, subject to the limitations set forth in
this Plan, those Participants to whom Awards shall be granted;

 

(g)       to determine the number of shares of Common Stock to be made subject
to each Award;

 

(h)       to determine whether each Option is to be an Incentive Stock Option or
a Non-qualified Stock Option;

 

(i)       to prescribe the terms and conditions of each Award, including,
without limitation, the exercise price and medium of payment and vesting
provisions, and to specify the provisions of the Award Agreement relating to
such grant;

 

(j)       to amend any outstanding Awards, including for the purpose of
modifying the time or manner of vesting, or the term of any outstanding Award;
provided, however, that if any such amendment impairs a Participant’s rights or
increases a Participant’s obligations under his or her Award or creates or
increases a Participant’s federal income tax liability with respect to an Award,
such amendment shall also be subject to the Participant’s consent;

 

(k)       to determine the duration and purpose of leaves of absences which may
be granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;

 

(l)       to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

 

(m)       to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and

 

(n)       to exercise discretion to make any and all other determinations which
it determines to be necessary or advisable for the administration of the Plan.

 

 7  

 

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a repricing,
shareholder approval shall be required before the repricing is effective.

3.2       Committee Decisions Final. All decisions made by the Committee
pursuant to the provisions of the Plan shall be final and binding on the Company
and the Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

 

3.3       Delegation. The Committee or, if no Committee has been appointed, the
Board may delegate administration of the Plan to a committee or committees of
one or more members of the Board, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated, or, in the absence
of any delegation, the Board itself. The Committee shall have the power to
delegate to a subcommittee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board or the
Committee shall thereafter be to the committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.
The members of the Committee shall be appointed by and serve at the pleasure of
the Board. From time to time, the Board may increase or decrease the size of the
Committee, add additional members to, remove members (with or without cause)
from, appoint new members in substitution therefor, and fill vacancies, however
caused, in the Committee. The Committee shall act pursuant to a vote of the
majority of its members or, in the case of a Committee comprised of only two
members, the unanimous consent of its members, whether present or not, or by the
written consent of the majority of its members and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the limitations prescribed by the Plan and the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable.

 

3.4       Committee Composition. Except as otherwise determined by the Board,
the Committee shall consist solely of two or more Non-Employee Directors who are
also Outside Directors. In the absence of a Committee, the Board shall serve as
the Committee under the Plan. The Board shall have discretion to determine
whether or not it intends to comply with the exemption requirements of Rule
16b-3 and/or Section 162(m) of the Code. However, if the Board intends to
satisfy such exemption requirements, with respect to Awards to any Covered
Employee and with respect to any insider subject to Section 16 of the Exchange
Act, the Committee shall be a compensation committee of the Board that at all
times consists solely of two or more Non-Employee Directors who are also Outside
Directors. Within the scope of such authority, the Board or the Committee may
(a) delegate to a committee of one or more members of the Board who are not
Outside Directors the authority to grant Awards to eligible persons who are
either (i) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award or (ii)
not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code or (b) delegate to a committee of one or more members of the
Board who are not Non-Employee Directors the authority to grant Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.
Nothing herein shall create an inference that an Award is not validly granted
under the Plan in the event Awards are granted under the Plan by a compensation
committee of the Board that does not at all times consist solely of two or more
Non-Employee Directors who are also Outside Directors.

 

 8  

 

 

3.5       Indemnification. In addition to such other rights of indemnification
as they may have as Directors or members of the Committee, and to the extent
allowed by Applicable Laws, the Committee shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Committee may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted under
the Plan, and against all amounts paid by the Committee in settlement thereof
(provided, however, that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the Committee in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee did not act in good faith and in a manner which
such person reasonably believed to be in the best interests of the Company, or
in the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 60 days after
institution of any such action, suit or proceeding, such Committee shall, in
writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.

 

4.       Shares Subject to the Plan.

 

4.1       Subject to adjustment in accordance with Section 11, a total of
8,870,000 shares of Common Stock shall be available for the grant of Awards
under the Plan. During the terms of the Awards, the Company shall keep available
at all times the number of shares of Common Stock required to satisfy such
Awards.

 

4.2       Shares of Common Stock available for distribution under the Plan may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or shares reacquired by the Company in any manner.

 

4.3       Any shares of Common Stock subject to an Award that is canceled,
forfeited or expires prior to exercise or realization, either in full or in
part, shall again become available for issuance under the Plan. Notwithstanding
anything to the contrary contained herein: shares subject to an Award under the
Plan shall not again be made available for issuance or delivery under the Plan
if such shares are (a) shares tendered in payment of an Option, (b) shares
delivered or withheld by the Company to satisfy any tax withholding obligation,
or (c) shares covered by a stock-settled Stock Appreciation Right or other
Awards that were not issued upon the settlement of the Award.

 

5.       Eligibility.

 

5.1       Eligibility for Specific Awards. Incentive Stock Options may be
granted only to Employees. Awards other than Incentive Stock Options may be
granted to Employees, Consultants and Directors and those individuals whom the
Committee determines are reasonably expected to become Employees, Consultants
and Directors following the Grant Date.

 

5.2       Ten Percent Shareholders. A Ten Percent Shareholder shall not be
granted an Incentive Stock Option unless the Option Exercise Price is at least
110% of the Fair Market Value of the Common Stock at the Grant Date and the
Option is not exercisable after the expiration of five years from the Grant
Date.

 

6.       Option Provisions. Each Option granted under the Plan shall be
evidenced by an Award Agreement. Each Option so granted shall be subject to the
conditions set forth in this Section 6, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. All Options shall be separately designated Incentive Stock Options or
Non-qualified Stock Options at the time of grant, and, if certificates are
issued, a separate certificate or certificates will be issued for shares of
Common Stock purchased on exercise of each type of Option. Notwithstanding the
foregoing, the Company shall have no liability to any Participant or any other
person if an Option designated as an Incentive Stock Option fails to qualify as
such at any time or if an Option is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
terms of such Option do not satisfy the requirements of Section 409A of the
Code. The provisions of separate Options need not be identical, but each Option
shall include (through incorporation of provisions hereof by reference in the
Option or otherwise) the substance of each of the following provisions:

 

 9  

 

 

6.1       Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.

 

6.2       Exercise Price of an Incentive Stock Option. Subject to the provisions
of Section 5.2 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

6.3       Exercise Price of a Non-qualified Stock Option. The Option Exercise
Price of each Non-qualified Stock Option shall be not less than 100% of the Fair
Market Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.

 

6.4       Consideration. The Option Exercise Price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) in the discretion of the Committee, upon
such terms as the Committee shall approve, the Option Exercise Price may be
paid: (i) by delivery to the Company of other Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Option Exercise Price (or portion thereof) due for the number of shares
being acquired, or by means of attestation whereby the Participant identifies
for delivery specific shares of Common Stock that have an aggregate Fair Market
Value on the date of attestation equal to the Option Exercise Price (or portion
thereof) and receives a number of shares of Common Stock equal to the difference
between the number of shares thereby purchased and the number of identified
attestation shares of Common Stock (a “Stock for Stock Exchange”); (ii) a
“cashless” exercise program established with a broker; (iii) by reduction in the
number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of exercise; (iv) any combination of the foregoing methods; or (v) in
any other form of legal consideration that may be acceptable to the Committee.
Unless otherwise specifically provided in the Option, the exercise price of
Common Stock acquired pursuant to an Option that is paid by delivery (or
attestation) to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). Notwithstanding the foregoing, during any period for which
the Common Stock is publicly traded (i.e., the Common Stock is listed on any
established stock exchange or a national market system) an exercise by a
Director or Officer that involves or may involve a direct or indirect extension
of credit or arrangement of an extension of credit by the Company, directly or
indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act of 2002
shall be prohibited with respect to any Award under this Plan.

 

 10  

 

 

6.5       Transferability of an Incentive Stock Option. An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

6.6       Transferability of a Non-qualified Stock Option. A Non-qualified Stock
Option may, in the sole discretion of the Committee, be transferable to a
Permitted Transferee, upon written approval by the Committee to the extent
provided in the Award Agreement. If the Non-qualified Stock Option does not
provide for transferability, then the Non-qualified Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

6.7       Vesting of Options. Each Option may, but need not, vest and therefore
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Committee may deem appropriate. The vesting provisions of
individual Options may vary, but unless otherwise specified in any individual
Award Agreement, an Option will vest at the rate of twenty percent (20%) on each
anniversary of the Grant Date over five (5) years, such that on the fifth
anniversary of the Grant Date, the Option shall be 100% vested and exercisable.

 

No Option may be exercised for a fraction of a share of Common Stock. The
Committee may, but shall not be required to, provide for an acceleration of
vesting and exercisability in the terms of any Award Agreement upon the
occurrence of a specified event.

 

6.8       Termination of Continuous Service. Unless otherwise provided in an
Award Agreement or in an employment agreement the terms of which have been
approved by the Committee, in the event an Optionholder’s Continuous Service
terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (a) the date three months
following the termination of the Optionholder’s Continuous Service or (b) the
expiration of the term of the Option as set forth in the Award Agreement;
provided that, if the termination of Continuous Service is by the Company for
Cause, all outstanding Options (whether or not vested) shall immediately
terminate and cease to be exercisable. If, after termination, the Optionholder
does not exercise his or her Option within the time specified in the Award
Agreement, the Option shall terminate.

 

6.9       Extension of Termination Date. An Optionholder’s Award Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1 or (b) the expiration of a period
after termination of the Participant’s Continuous Service that is three months
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.

 

 11  

 

 

6.10       Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date 12 months following such termination or
(b) the expiration of the term of the Option as set forth in the Award
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein or in the Award Agreement, the Option
shall terminate.

 

6.11       Death of Optionholder. Unless otherwise provided in an Award
Agreement, in the event an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s death, then the Option may be exercised (to the
extent the Optionholder was entitled to exercise such Option as of the date of
death) by the Optionholder’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (a) the date 12 months following the date of death or
(b) the expiration of the term of such Option as set forth in the Award
Agreement. If, after the Optionholder’s death, the Option is not exercised
within the time specified herein or in the Award Agreement, the Option shall
terminate.

 

6.12       Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Non-qualified Stock Options.

 

7.       Provisions of Awards Other Than Options.

 

7.1       Stock Appreciation Rights.

 

(a)       General

 

Each Stock Appreciation Right granted under the Plan shall be evidenced by an
Award Agreement. Each Stock Appreciation Right so granted shall be subject to
the conditions set forth in this Section 7.1, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).

 

(b)       Grant Requirements

 

Any Related Right that relates to a Non-qualified Stock Option may be granted at
the same time the Option is granted or at any time thereafter but before the
exercise or expiration of the Option. Any Related Right that relates to an
Incentive Stock Option must be granted at the same time the Incentive Stock
Option is granted.

 

 12  

 

 

(c)       Term of Stock Appreciation Rights

 

The term of a Stock Appreciation Right granted under the Plan shall be
determined by the Committee; provided, however, no Stock Appreciation Right
shall be exercisable later than the tenth anniversary of the Grant Date.

 

(d)       Vesting of Stock Appreciation Rights

 

Each Stock Appreciation Right may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The Stock
Appreciation Right may be subject to such other terms and conditions on the time
or times when it may be exercised as the Committee may deem appropriate. The
vesting provisions of individual Stock Appreciation Rights may vary, but unless
otherwise specified in an individual Award Agreement, a Stock Appreciation Right
will vest at the rate of twenty percent (20%) on each anniversary of the Grant
Date over five (5) years, such that on the fifth anniversary of the Grant Date,
the Stock Appreciation Right shall be 100% vested and exercisable. No Stock
Appreciation Right may be exercised for a fraction of a share of Common Stock.
The Committee may, but shall not be required to, provide for an acceleration of
vesting and exercisability in the terms of any Stock Appreciation Right upon the
occurrence of a specified event.

 

(e)       Exercise and Payment

 

Upon exercise of a Stock Appreciation Right, the holder shall be entitled to
receive from the Company an amount equal to the number of shares of Common Stock
subject to the Stock Appreciation Right that is being exercised multiplied by
the excess of (i) the Fair Market Value of a share of Common Stock on the date
the Award is exercised, over (ii) the exercise price specified in the Stock
Appreciation Right or related Option. Payment with respect to the exercise of a
Stock Appreciation Right shall be made on the date of exercise. Payment shall be
made in the form of shares of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), cash or a combination thereof, as determined
by the Committee.

 

(f)       Exercise Price

 

The exercise price of a Free Standing Stock Appreciation Right shall be
determined by the Committee, but shall not be less than 100% of the Fair Market
Value of one share of Common Stock on the Grant Date of such Stock Appreciation
Right. A Related Right granted simultaneously with or subsequent to the grant of
an Option and in conjunction therewith or in the alternative thereto shall have
the same exercise price as the related Option, shall be transferable only upon
the same terms and conditions as the related Option, and shall be exercisable
only to the same extent as the related Option; provided, however, that a Stock
Appreciation Right, by its terms, shall be exercisable only when the Fair Market
Value per share of Common Stock subject to the Stock Appreciation Right and
related Option exceeds the exercise price per share thereof and no Stock
Appreciation Rights may be granted in tandem with an Option unless the Committee
determines that the requirements of Section 7.1(b) are satisfied.

 

(g)       Reduction in the Underlying Option Shares

 

Upon any exercise of a Related Right, the number of shares of Common Stock for
which any related Option shall be exercisable shall be reduced by the number of
shares for which the Stock Appreciation Right has been exercised. The number of
shares of Common Stock for which a Related Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option has been exercised.

 

 13  

 

 

7.2       Restricted Awards.

 

(a)       General

 

A Restricted Award is an Award of actual shares of Common Stock (“Restricted
Stock”) or hypothetical Common Stock units (“Restricted Stock Units”) having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock, which may, but need not, provide that such Restricted Award may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the “Restricted Period”) as the Committee
shall determine. Each Restricted Award granted under the Plan shall be evidenced
by an Award Agreement. Each Restricted Award so granted shall be subject to the
conditions set forth in this Section 7.2, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b)       Restricted Stock and Restricted Stock Units

 

(i)       Each Participant granted Restricted Stock shall execute and deliver to
the Company an Award Agreement with respect to the Restricted Stock setting
forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Committee may require
the Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Except as otherwise provided in an Award
Agreement, the Participant shall not have the rights and privileges of a
shareholder as to such Restricted Stock during the Restricted Period, such as
the right to vote such Restricted Stock and the right to receive dividends.

 

(ii)       The terms and conditions of a grant of Restricted Stock Units shall
be reflected in an Award Agreement. No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder. The Committee may also grant Restricted Stock Units with a deferral
feature, whereby settlement is deferred beyond the vesting date until the
occurrence of a future payment date or event set forth in an Award Agreement
(“Deferred Stock Units”).

 

(c)       Restrictions

 

(i)       Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award Agreement; (C) the
shares shall be subject to forfeiture to the extent provided in the applicable
Award Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

 14  

 

 

(ii)       Restricted Stock Units and Deferred Stock Units awarded to any
Participant shall be subject to (A) forfeiture until the expiration of the
Restricted Period to the extent provided in the applicable Award Agreement, and
to the extent such Restricted Stock Units or Deferred Stock Units are forfeited,
all rights of the Participant to such Restricted Stock Units or Deferred Stock
Units shall terminate without further obligation on the part of the Company and
(B) such other terms and conditions as may be set forth in the applicable Award
Agreement.

 

(iii)       The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock, Restricted Stock Units and Deferred Stock
Units whenever it may determine that, by reason of changes in Applicable Laws or
other changes in circumstances arising after the date the Restricted Stock or
Restricted Stock Units or Deferred Stock Units are granted, such action is
appropriate.

 

(d)       Restricted Period

 

Except as otherwise specified in an individual Award Agreement, a Restricted
Award will vest at the rate of twenty percent (20%) on each anniversary of the
Grant Date over five (5) years, such that on the fifth anniversary of the Grant
Date, the Restricted Award shall be 100% vested.

 

No Restricted Award may be granted or settled for a fraction of a share of
Common Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting in the terms of any Award Agreement upon the occurrence
of a specified event.

 

(e)       Delivery of Restricted Stock and Settlement of Restricted Stock Units

 

Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 7.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share) and any cash dividends or stock dividends credited to the
Participant’s account with respect to such Restricted Stock and the interest
thereon, if any. Upon the expiration of the Restricted Period with respect to
any outstanding Restricted Stock Units, or at the expiration of the deferral
period with respect to any outstanding Deferred Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each such outstanding vested Restricted Stock Unit or
Deferred Stock Unit (“Vested Unit”); provided, however, that, if explicitly
provided in the applicable Award Agreement, the Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock for Vested Units. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed in the case of Restricted Stock Units, or the
delivery date in the case of Deferred Stock Units, with respect to each Vested
Unit.

 

 15  

 

 

(f)       Stock Restrictions

 

Each certificate representing Restricted Stock awarded under the Plan shall bear
a legend in such form as the Company deems appropriate.

 

8.       Securities Law Compliance. Each Award Agreement shall provide that no
shares of Common Stock shall be purchased or sold thereunder unless and until
(a) any then applicable requirements of state or federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel and (b) if required to do so by the Company, the Participant has
executed and delivered to the Company a letter of investment intent in such form
and containing such provisions as the Committee may require. The Company shall
use reasonable efforts to seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
grant Awards and to issue and sell shares of Common Stock upon exercise of the
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Award or any Common Stock
issued or issuable pursuant to any such Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such
Awards unless and until such authority is obtained.

 

9.       Use of Proceeds from Stock. Proceeds from the sale of Common Stock
pursuant to Awards, or upon exercise thereof, shall constitute general funds of
the Company.

 

10.       Miscellaneous.

 

10.1       Acceleration of Exercisability and Vesting. The Committee shall have
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

 

10.2       Shareholder Rights. Except as provided in the Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in Section
11 hereof.

 

10.3       No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the By-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

 16  

 

 

10.4       Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

 

10.5       Withholding Obligations. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Committee, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

 

11.       Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Stock Appreciation Rights, the maximum number of shares of Common Stock
subject to all Awards stated in Section 4 and the maximum number of shares of
Common Stock with respect to which any one person may be granted Awards during
any period stated in Section 4 and Section 7.4(d)(vi) will be equitably adjusted
or substituted, as to the number, price or kind of a share of Common Stock or
other consideration subject to such Awards to the extent necessary to preserve
the economic intent of such Award. In the case of adjustments made pursuant to
this Section 11, unless the Committee specifically determines that such
adjustment is in the best interests of the Company or its Affiliates, the
Committee shall, in the case of Incentive Stock Options, ensure that any
adjustments under this Section 11 will not constitute a modification, extension
or renewal of the Incentive Stock Options within the meaning of Section
424(h)(3) of the Code and in the case of Non-qualified Stock Options, ensure
that any adjustments under this Section 11 will not constitute a modification of
such Non-qualified Stock Options within the meaning of Section 409A of the Code.
Any adjustments made under this Section 11 shall be made in a manner which does
not adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 

12.       Effect of Change in Control.

 

12.1       Unless otherwise provided in an Award Agreement, notwithstanding any
provision of the Plan to the contrary:

In the event of a Change in Control, all Options and Stock Appreciation Rights
shall become immediately exercisable with respect to 100% of the shares subject
to such Options or Stock Appreciation Rights, and/or the Restricted Period shall
expire immediately with respect to 100% of the shares of Restricted Stock or
Restricted Stock Units.

 17  

 

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clause shall occur in a manner and at a time which allows
affected Participants the ability to participate in the Change in Control with
respect to the shares of Common Stock subject to their Awards.

 

12.2       In addition, in the event of a Change in Control, the Committee may
in its discretion and upon at least 10 days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Common Stock received or to be received by other shareholders
of the Company in the event. In the case of any Option or Stock Appreciation
Right with an exercise price (or SAR Exercise Price in the case of a Stock
Appreciation Right) that equals or exceeds the price paid for a share of Common
Stock in connection with the Change in Control, the Committee may cancel the
Option or Stock Appreciation Right without the payment of consideration
therefor.

 

12.3       The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of the Company and its Affiliates, taken as a whole.

 

13.       Amendment of the Plan and Awards.

 

13.1       Amendment of Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section 11 relating
to adjustments upon changes in Common Stock and Section 13.3, no amendment shall
be effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on shareholder approval.

 

13.2       Shareholder Approval. The Board may, in its sole discretion, submit
any other amendment to the Plan for shareholder approval.

 

13.3       Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees, Consultants and Directors with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

 

13.4       No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(a) the Company requests the consent of the Participant and (b) the Participant
consents in writing.

 

13.5       Amendment of Awards. The Committee at any time, and from time to
time, may amend the terms of any one or more Awards; provided, however, that the
Committee may not affect any amendment which would otherwise constitute an
impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing.

 

 18  

 

 

14.       General Provisions.

 

14.1       Forfeiture Events. The Committee may specify in an Award Agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

 

14.2       Clawback. Notwithstanding any other provisions in this Plan, any
Award shall be subject to clawback, cancellation, recoupment, rescission,
payback, reduction or other similar action in accordance with the terms of any
Company clawback or similar policy or any applicable law related to such
actions, as may be in effect from time to time. Participants shall acknowledge
and consent to the Company’s application, implementation and enforcement of any
applicable Company clawback or similar policy that may apply to the Participant,
whether adopted prior to or following the grant date of the Award, and any
provision of applicable law relating to clawback, cancellation, recoupment,
rescission, payback or reduction of compensation, and Participants shall consent
to the Company taking such actions as may be necessary to effectuate any such
policy or applicable law, without further consideration or action.

 



14.3       Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.4       Sub-plans. The Committee may from time to time establish sub-plans
under the Plan for purposes of satisfying blue sky, securities, tax or other
laws of various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

 

14.5       Unfunded Plan. The Plan shall be unfunded. Neither the Company, the
Board nor the Committee shall be required to establish any special or separate
fund or to segregate any assets to assure the performance of its obligations
under the Plan.

 

14.6       Recapitalizations. Each Award Agreement shall contain provisions
required to reflect the provisions of Section 11.

 

14.7       Delivery. Upon exercise of a right granted under this Plan, the
Company shall issue Common Stock or pay any amounts due within a reasonable
period of time thereafter. Subject to any statutory or regulatory obligations
the Company may otherwise have, for purposes of this Plan, 30 days shall be
considered a reasonable period of time.

 

14.8       No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan. The Committee shall determine whether
cash, additional Awards or other securities or property shall be issued or paid
in lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

 

 19  

 

 

14.9       Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Committee may deem advisable.

 

14.10       Section 409A. The Plan is intended to comply with Section 409A of
the Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

 

14.11       Disqualifying Dispositions. Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two years from the Grant Date of such Incentive Stock Option or within
one year after the issuance of the shares of Common Stock acquired upon exercise
of such Incentive Stock Option (a “Disqualifying Disposition”) shall be required
to immediately advise the Company in writing as to the occurrence of the sale
and the price realized upon the sale of such shares of Common Stock.

 

14.12       Section 16. It is the intent of the Company that the Plan satisfy,
and be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 as promulgated under Section 16 of the Exchange Act so that
Participants will be entitled to the benefit of Rule 16b-3, or any other rule
promulgated under Section 16 of the Exchange Act, and will not be subject to
short-swing liability under Section 16 of the Exchange Act. Accordingly, if the
operation of any provision of the Plan would conflict with the intent expressed
in this Section 14.13, such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.

 

14.13       Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without shareholder or grantee approval, amend the Plan
or the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company’s federal income tax
deduction for compensation paid pursuant to any such Award.

 

14.14       Beneficiary Designation. Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries by whom any right under the
Plan is to be exercised in case of such Participant’s death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.

 

14.15       Expenses. The costs of administering the Plan shall be paid by the
Company.

 

 20  

 

 

14.16       Severability. If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.

 

14.17       Plan Headings. The headings in the Plan are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

14.18       Non-Uniform Treatment. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Committee shall be entitled to make non-uniform
and selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements.

 

15.       Effective Date of Plan. The Plan shall become effective as of the
Effective Date, but no Award shall be exercised (or, in the case of a stock
Award, shall be granted) unless and until the Plan has been approved by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board.

 

16.       Termination or Suspension of the Plan. The Plan shall terminate
automatically on the tenth anniversary of the date the Plan is adopted by the
Board and approved by the shareholders of the Company. No Award shall be granted
pursuant to the Plan after such date, but Awards theretofore granted may extend
beyond that date. The Board may suspend or terminate the Plan at any earlier
date pursuant to Section 13.1 hereof. No Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

 

17.       Choice of Law. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.

 

As adopted by the Board of Directors of alpha-En Corporation on this 27th day of
June, 2016.

 

As approved by the shareholders of alpha-En Corporation on this 27th day of
June, 2016.

 

 21  

 

 

